DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 5,172,936) in view of Kawamura et al. (WO 2014/122801) (See NPL for English Translation).
In respect to claim 1 and 10-12, Sullivan et al. disclose a label comprising: a substrate 1 having a front and back side; a first area 2 defined on the front side; and a second area 3 defined on the front and back side representing a removable-independent label from the label (Figs. 2-3), the second area being delineated by a die cut (Fig. 1);  the back side may contain a uniform coating of adhesive, with the back side of the second area 3 being provided with an adhesive contaminant (“deadener”), to render the entire “removable portion” (second area 3) less adhesive compared to the “permanent portion” (first area 2) (Col. 2, 45-63).  It is notable that Figure 3 shows that the second area 3 contains an area 15 free of adhesive, on a third edge forming a “pull tag”.  
Sullivan et al. disclose that the removable portion (second area) is “at least one” (Abstract).  One of ordinary skill in the art will readily ascertain the disclosure of a second removable-independent label (third area), with all the same properties as the first.  Sullivan et al. does not disclose, however, whether the additional removable-independent label is on the same end of the substrate or alternately on “different ends” in relation to the first removable-independent label.  However, the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  The claim is “obvious to try” (KSR Rationale “E”) which is “choosing from a finite number of identified, predictable solutions, with reasonable expectation of success” (MPEP 2141.III).  In the instant case an additional removable-independent label is disclosed, but not it’s location on the substrate “end”, however, there are only two finite and predictable solutions: 1) a shared end or 2) a “different end”.  Providing the additional removable-independent label on any end, including different ends produces no unexpected result. 
Sullivan et al. do not disclose the removable portion containing two strips or patches of adhesive, however, Kawamura et al teach providing a similar area of reduced adhesion, which may be embodied in several forms of several patches (e.g. 7a-7c).  Like the present application, the patches are all over, but also there are particular patches (e.g. two or more) along a first edge and a second edge (two of the four ovals, e.g. Fig. 7a). It would have been obvious to substitute the deadened adhesive in the removable portion taught in Sullivan with strips of adhesive in view of Kawamura et al as a suitable reduced adhesive area which also reduces curl caused by full adhesive (like that in Sullivan) (0017).  Furthermore, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, namely, providing sections of adhesive, such as strips, in lieu of a deadener weakened adhesive, both resulting in reduced adhesion. 
In respect to claims 13-16, Sullivan et al. disclose that the labels may be formed out of a web, and die cut therefrom (Col. 3, 17-25).  Furthermore, Sullivan discloses that the removable label is “at least one”, which infers a second removable label, regardless, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza. 274 F.2d 669, 124 USPQ 378 (CCPA 1960).   As for the location of the two labels, one on opposite sides of the substrate (although not clearly claimed), it would have been obvious to provide any of the the labels (and pull tab) taught in Sullivan along any edge of the substrate.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, providing the duplicate labels taught or suggested by Sullivan along any edge, as any edge is appropriate for the intended faction of enabling a grabbing of the pull tab.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 5,172,936) and Kawamura et al. (WO 2014/122801) in view of Dehlinger et al. (2012/0018332).
In respect to claim 2, Sullivan et al. and Kawamura et al. teach printing on the label (Fig. 2), but do not disclose the type of printing.  Dehlinger et al. teach a very similar label assembly which may further comprise thermal-printing, and thus a thermal print coating (0041).  It would have been obvious to provide the printing taught in Sullivan et al. and Kawamura et al. via thermal printing (requiring a thermal print coating) in view of Dehlinger et al. as an extremely well known method of printing in the label arts.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, selection of one of the most widely used methods of printing on a label.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 5,172,936), Kawamura et al. (WO 2014/122801) and Dehlinger et al. (US 2012/0018332) in view of Hoffmann (US 5,874,142).
In respect to claim 3, Sullivan et al., Kawamura et al., and Dehlinger et al. substantially teach the claimed invention, including a plurality of labels in a web (Fig. 2), but do not disclose providing a release coating on the top surface of the labels, however, Hoffmann teaches a similar label assembly, wherein the labels comprise a release material on the opposite surface from the adhesive (top face) (Abstract).  It would have been obvious to one of ordinary skill at the time the invention was made to provide the top surface of the labels taught in Sullivan et al., Kawamura et al. and Dehlinger et al. with release coating in view of Hoffmann, to allow the labels to be wound into a roll in a well-known “liner-less” assembly (Col. 1, 6-33), which is advantageous with reduction in material waste.

Response to Arguments

Applicant's arguments filed 07/15/22 have been fully considered and are partially persuasive. 
The 35 USC 112(b) rejection has been obviated by amendment, however the 35 USC 103 rejection is sustained. 
The applicant argues that the particular embodiment of Figure 1E has “integrity or structural strength of the substrate [which] is improved by the arrangement/placement recited when the labels are removed”, however the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In the instance case, Sullivan suggests another independently removable label (“at least one”) but does not disclose the location.  KSR dictates that with only two choices, picking the same side or different side would be obvious.   The applicant has not persuasively argued that one of ordinary skill in the art would not consider “same side” or “different side” as identified, predictable options, and that either the different side option wouldn’t have “a reasonable expectation of success”. 
Furthermore, a similar embodiment Figure 1D has the labels on the same side, which fails to support the “superiority” of Figure 1E.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637